Citation Nr: 0726180	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury, right knee with degenerative meniscus 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from November 1988 until June 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The veteran's right knee impairment is not manifested by 
moderate recurrent subluxation or lateral instability, 
limitation of leg flexion of 45 degrees, limitation of leg 
extension of 10 degrees, or malunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in December 2003.  Although this notice 
does not provide any information concerning the assignment of 
a disability rating or of an effective date for benefits 
should service connection be granted, as required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide that 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Merits of the Claim
 
The veteran was initially granted service connection for a 
right knee injury in a May 2003 rating decision, with a 
noncompensable rating under Diagnostic Code 5260.  The 
veteran was subsequently granted a 10 percent disability 
rating in May 2004, based on the veteran's complaint of pain 
with motion and repetitive motion, under DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Based on the evidence of 
record, the preponderance of the evidence is against the 
veteran's claim and shall be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).   

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion.  Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance.  Weakness is considered as important as limitation 
of motion.  Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy.  38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  38 C.F.R. §§ 4.45, 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent 
evaluation is for assignment for slight recurrent subluxation 
or lateral instability of the knee, a 20 percent for moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 and 5261 relate to limitation of motion 
to the leg. Under Diagnostic Code 5260 a noncompensable 
evaluation is warranted if flexion is limited to 60 degrees, 
while a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
when flexion is limited to 30 degrees, while a 30 percent 
evaluation is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
also applicable when extension is limited to 5 degrees, while 
a 10 percent evaluation is warranted when extension is 
limited to 10 degrees, and a 20 percent evaluation is 
warranted when extension is limited to 15 degrees.  
Additionally, a 20 degrees extension limitation warrants a 30 
percent evaluation, a 30 degrees limitation warrants a 40 
percent evaluation, and a 50 percent evaluation is warranted 
by a 45 degrees limitation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 

Diagnostic Code 5262 is also potentially applicable, for 
impairment of the tibia and fibula. Under that Diagnostic 
Code, a 10 percent evaluation is for assignment for malunion 
of the tibia and fibula with slight knee disability, a 20 
percent evaluation for moderate knee disability and a 30 
percent evaluation for a marked knee disability. In addition, 
a 40 percent evaluation is for assignment with evidence of 
the nonunion of the tibia and fibula with loose motion 
requiring a brace.

The veteran's service medical records indicate that the 
veteran sustained a right knee injury in May 1991, which he 
re-injured multiple times, and for which he received surgery 
in October 1991.  

A VA examination was provided to the veteran in May 2003, and 
found anterior cruciate ligament insufficiency and 
calcification, posterior horn, medial meniscus of the right 
knee.  The VA examiner indicated that the veteran had no 
definite evidence of osteoarthritis, but it was possible that 
he could develop it later.  

Another VA examination was provided in April 2004.  The 
veteran indicated that he had pain in his right knee, which 
was worse at the end of the day.  The veteran also indicated 
that his knee will give way and become painful and swollen, 
and has caused him to have to regulate his activities.  

The impression following the April 2004 VA examination was 
degenerative meniscus disease.  The VA examiner found the 
veteran's knee to be stable medially and laterally, but 
painful with manipulation.  The veteran was found to be able 
to flex his knee to 110 degrees without pain and with no 
change in range of motion with repetitive motion.  The 
examiner commented that with respect to the DeLuca provision 
with acute exacerbations, the veteran could have increased 
pain and swelling, which would increase his fatigability, but 
not appreciably affect his range of motion, though it would 
decrease his ability to perform activities requiring 
squatting or climbing.  The examiner further stated that it 
was not feasible, however, to attempt to express any of this 
in terms of additional limitation of motion as these matters 
could not be determined without resorting to speculation.  

A review of the record indicates that the veteran's right 
knee disability is not more severe than currently evaluated. 
While the veteran clearly has limitation of motion of his 
knee, this limitation of motion is not so marked as to permit 
the assignment of a compensable evaluation under Diagnostic 
Code 5261.  Normal extension of the knee is zero degrees, 
while normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate 
II.  The veteran has normal extension (zero degrees) in the 
knee.  Based on the veteran's flexion, under Diagnostic Code 
5260 a noncompensable evaluation is warranted as the flexion 
is greater than 60 degrees.  
 
The veteran's VA examiners have not noted recurrent 
subluxation or instability of the knee, which would be 
compensable under Diagnostic Code 5257.  

Although the veteran's knee has abnormalities demonstrated on 
X-ray examination, VA radiographic reports have not described 
a nonunion or malunion of the tibia and fibula, thus a higher 
evaluation is not applicable under Diagnostic Code 5262.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
The April 2004 VA examiner described increased pain and 
swelling, with increased fatigability.  Additionally, the 
veteran has reported to the examiners that his knee 
interfered with his job performance.  The Board finds that 
there is evidence of functional impairment as a result of 
flareups of symptomatology, but that this functional 
impairment was contemplated by the RO when granting the 10 
percent disability evaluation.  

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. 5107(b); 38 C.F.R. § 
3.102.  As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply.   
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The 
veteran's claim for entitlement to an evaluation in excess of 
10 percent for residuals of injury, right knee with 
degenerative meniscus disease is denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury, right knee with degenerative meniscus 
disease is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


